NO. 12-10-00418-CV
 
IN THE COURT OF APPEALS          
 
TWELFTH COURT OF APPEALS DISTRICT
 
TYLER, TEXAS
IN RE:                                                            §                      
 
JAMES EDWARD DE MOSS,                    §                      ORIGINAL
PROCEEDING
 
RELATOR                                                     §                      



MEMORANDUM
OPINION
PER
CURIAM
            In
this original mandamus proceeding, Relator James Edward De Moss complains of
the trial court’s failure to rule on his petition for writ of mandamus
complaining of the Honorable Clyde Black, Justice of the Peace, Precinct No. 1,
Houston County, Texas.  The petition was initially directed to the Honorable
Mark A. Calhoon, whom Relator identified as Judge of the 349rd Judicial Court,
Houston County, Texas.[1] 
            Since
Relator filed his mandamus petition in this court, the Honorable Pam Foster
Fletcher, Judge of the 349th Judicial District Court of Houston County, Texas,
has granted Relator’s petition for mandamus relief against Judge Black. 
Therefore, the issues Relator raises in this proceeding are now moot. 
Accordingly, Relator’s petition for writ of mandamus is dismissed.
Opinion delivered February 9, 2011.
Panel consisted of
Worthen, C.J., Griffith, J., and Hoyle, J.
 
 
 
 
(PUBLISH)




                [1]  Judge Calhoon is the presiding
judge of the 3rd Judicial District Court, Anderson County, Texas.